ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed Claim Amendments
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered.
Proposed Claim Status 
Filed February 21, 2022
Amended
1, 6, 7
Cancelled
3, 9
Pending
1, 2, 4-8, 10-17


	The proposed claim amendment incorporates the subject matter of previous claims 3 and 9 into claims 1 and 7, respectively. Therefore, the scope of the claims dependent on 1 and 7 has changed. This raises new issues that would require further consideration and/or search. For the purpose of appeal, the proposed amendments will not be entered.
Response to Proposed Arguments
112(d)
	The proposed claim 6 amendment appears to overcome the 112(d) rejection.
	Proposed amended claim 6 depends from claim 2 (Remarks pg. 5 “§112(d) Rejection”).
Katayama
	The proposed claim 1 and 7 amendments and associated arguments filed February 21, 2022 directed to Katayama, “Prior Art rejections” para. 1 appear to overcome the rejection.
The applicant argues the subject matter of dependent claims 3 and 9 have been respectively incorporated into claims 1 and 7, where claims 3 and 9 were not rejected over Katayama.
Dymek in view of Dudziak and Katayama
	The applicant argues it would not have been obvious to make the alloy of Dymek using a powder metallurgy process with HIP because the alloys of Dymek (abstract) and Dudziak (Haynes 282, p. 240 section 2. Materials, top of right-hand column) are different, Dudziak concludes that Haynes 282 kinetically shows similar mass change when fabricated using different manufacturing approaches, and Dudziak raises doubt that different alloys would perform the same (Dudziak p. 240 left-hand column, 1st full paragraph) (Remarks “Prior Art Rejections” para. 3).
	The examiner respectfully disagrees. The alloys of Dymek and Dudziak are in the same field of endeavor of Ni-based superalloys  that include Ni, Cr, and Mo as major alloying elements (Dymek abstract, 2. Material and Experimental Procedure para. 1; Dudziak abstract, 2. Materials, Table 1). In Dudziak p. 240 left-hand column, 1st full paragraph teaches that Cr and Al strongly influence the initial behavior of Ni-based alloys by playing an important role in the initial stage of oxidation, including the ability to form a protective scale. However, for the same alloy composition, which would have the same Cr and Al contents, based on the teachings in Dudziak, absent evidence  to the contrary, one of ordinary skill in the art would understand that method of formation (i.e. wrought, cast, or HIP/PM) does not result in a kinetic difference in mass change of the exposed material (6. Conclusions).
	The applicant argues there is no basis that making the alloy of Dymek using a powder metallurgy process with HIP reduces macrosegregation and suppresses microsegregation including of Mo, suppressing the occurrence of flaws and improving corrosion resistance (Katayama [0004], [0007]) because the alloys of Dymek and Katayama are different, where Dymek has 25 wt% Mo and 8 wt% Cr (abstract) and Katayama has 15 to 21 wt% Mo and 19 to 24 wt% Cr (abstract) (Remarks “Prior Art Rejections” para. 4).
	The examiner respectfully disagrees. Katayama teaches using a powder process to manufacture a Ni-based alloy results in a uniform and fine solidification structure with very little microsegregation 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735